Title: From John Quincy Adams to Thomas Boylston Adams, 3 March 1801
From: Adams, John Quincy
To: Adams, Thomas Boylston



No 27.
3. March. 1801—

After having given you a short account of the civil, political, & military Constitution of Silesia, it will be proper to say something of its administration in ecclesiastical concerns; an object somewhat complicated in a province the inhabitants of which are divided with so near an equality of numbers into Roman catholics and protestants.
I have in my former letters already given you a historical narrative of the introduction of the christian religion, and of the dreadful ravages made by the Hussite war in the fifteenth, & the thirty years war in the sixteenth century. The history of these great events, if duly studied, with a truly honest heart & impartial mind is full of instruction. But even to this day, when religion has so little share in the pretexts of dissentions, it is extremely difficult to preserve that impartiality, and especially to separate the facts from the colours shed upon them by the passions of the historian.
The Silesian bishopric was founded by the converted duke Micislaus in the year 966, & a chapter of several canons was annexed to it. The duke granted them the right of levying tithes, throughout the country; which had previously been a branch of his own ducal revenue. The place of its first establishment was Schmogra, from which it was nearly a century later transfered first to Rizen, & finally to Breslau, where it still remains to this day. Upon its first establishment, the bishop’s office was neither of high rank, nor of splendid wealth. His functions consisted chiefly in teaching the lord’s prayer, the creed, & the ten commandments to the new converts. The canons performed the duty of singers, sextons, & schoolmasters. But from the period of the foundation for more than four centuries, the opinion was almost universally prevalent here as in the rest of Europe, that the compendium of all human virtue, & the atonement for all human vice consisted in founding, building, & endowing churches, cloisters, & other religious institutions. To what an excess this was carried, appears no instance perhaps more forcibly than in that of Count Peter the Dane, a private nobleman, who lived in the twelfth century, & built in Poland & Silesia no less than seventy seven churches & monasteries, many of which are still remaining. Animated by the same spirit, the successive dukes continued to enrich the bishopric, & chapter with grants & endowments, untill they came in possession of princely revenues & estates, & finally of a princely title. The first bishops, at the request of the Dukes, were the Italians sent from Rome by the Popes, who did not let slip the occasion of securing to themselves the tribute known by the name of Peter’s pences. Some of the subsequent bishops were chosen by the chapter, & confirmed by the people; after which the popes obtained the right of confirmation. This however was reduced to a mere form, under the Austrian and Bohemian sovereigns of Silesia, who themselves appointed the bishops; as the kings of Prussia have continued to do since the time of the conquest.
As all the grants of the pious dukes to the see, were of revenues, or estates belonging to them as sovereigns, the principle was introduced afterwards when the veneration for the clergy began to subside, that they were liable to taxation as parts of the regal domains. This principle, the Bohemian & Austrian sovereigns found so convenient, that they insensibly put in practice to the extent, at which it was fixed by Frederic the Second, when the country fell into his hands, fifty per cent upon their landed income.
The dominion, which the roman catholic clergy had obtained over the souls, bodies, & estates of men, excessive  it was, always found resistance of a formidable character, though arising from very different sources— Their power was built upon foundation too solid to be overturned by an arm of flesh. But what kings & emperors had for many centuries in vain used all the means in their power to effect, it was reserved for an Augustine monk to accomplish. You have seen in my former letters, that the principles Luther’s reformation spread very early & with great rapidity in Silesian— They were soon followed by a struggle between the old establishment, & the new sect, for the possession of the churches & church estates, which at length proved the cause of the thirty year’s war—The event of this was to leave the Silesian protestants almost at the mercy of their temporal sovereign, who adhered to the catholic cause, & was guided by the catholic doctrine of bringing back all stragglers from the church by compulsion—There was only an exception in favor of the mediate principalities, whose dukes had embraced the reformation, & a stipulation, that the protestants of the other principalities might build three churches. From the peace of Westphalia untill the beginning of the eighteenth century, the protestants in Silesia suffered frequent oppression & persecution, & hundreds of churches & school houses were taken from them, & given to catholic priests & teachers. But in the year 1706, when Charles the 12th. of Sweden was at the Zenith of his power & glory, he undertook to interfere in behalf of the Silesian protestants, & prevailed upon the Emperor Joseph 1. to conclude a Convention by virtue of which the schoolhouses, and churches taken from the Lutherans were restored to them; the building of six new churches was allowed, & three consistories established at Brieg, Liegnitz, & Wohlau—Such nearly remained the situation of things, when Frederic made himself master of the province—Upon his first invasion he declared, that all the several sects should enjoy an equal liberty of worship, & that the catholics should continue to hold all the churches & church goods, which they then possessed. Both these points were afterwards stipulated as formal engagements in the Treaty of peace, by which in 1742, the province was ceded to Prussia—The number of churches at that time in the country amounted to more than two thousand, of which about four hundred belonged to the Lutherans—These in consequence of the liberty allowed them have since built about two more, but even now although they are in number equal to the catholics, they possess not more than a fourth part of the  churches.
The king of Prussia declared himself the immediate head of all the churches in his dominions. And for the administration of the catholic ecclesiastical concerns made the bishop his vicar general. From his spiritual jurisdiction, an appeal was allowed to a synod of ecclesiastics belonging to the province; but none to the pope. The king reserved to himself the appointment of the bishop, as well as to all other superior ecclesiastical offices, & suffered the confirmation of the pope only as a bare formality. He met with some opposition to the exercise of this power, from the chapter, but they found resistance useless & submitted.
The superintendance of ecclesiastical concerns, & church affairs for the protestants, was committed to three upper Consistories, consisting of lay men, belonging to the provincial government, & of some clergymen—Their functions & authority are the same as the bishop’s vicar general among the catholics—It consists of the inspection & custody of the churches & schools; the examination of candidates before they are allowed to commence preachers, the confirmation & ordination of clergymen, & a certain jurisdiction in matrimonial concerns. Each consistory appoints a number of inspectors, who within their several districts superintend the churches & schools, & attend to the execution of the consistorial ordinances.
There are in the province about seventy convents of monks, & eighteen of nuns; which contain about two thousand souls—The priors & abbesses are appointed by the king from a list of three candidates chosen by the members of the convent itself—Before the order of the Jesuits was abolished, they had eleven colleges, the revenues of which are now applied to the maintenance of the University of Breslau, & of some other schools.
The presentation to the common parsonages, belongs to the lord, or owner of the spot, where it is situated—But this is subject to the confirmation of the king, exercised by the domain chambers. This confirmation is dependant upon the result of an examination into the characters & sentiments of the person presented. An oath of allegiance is likewise required as a preliminary to it. These are necessary checks to conteract that aversion to the Prussian Government, & that propensity to the house of Austria, which is yet far from being eradicated among the catholics of Silesia.
Besides the two great religious sects, into which the inhabitants of the province are divided, there are a small number of calvinists, who under the former government were alike obnoxious to the catholics and lutherans, & therefore persecuted & oppressed—But since they have been put upon an equal footing of religious liberty with the others, they have built churches in Breslau, & in a few other towns—Their clergy receive moderate salaries from the king, & are thus placed above that of indigence, which is so burdemsome, & so pernicious to the consideration & influence of the catholic & lutheran clergy. These have scarcely any other subsistance, than the casual fees they receive for the performance of their functions, of baptism, marriage, confession, burial &c. & these being all fixed in money at rates judged equitable some centuries ago, have so much depretiated that they cannot suffice to support a clergyman, & his family, without some assistance from other sources. They are thus obliged to devote part of their time to farming, or to mechanic trades; occupations, which however usefull & respectable in themselves, have a tendency to degrade them in the estimation of the people to whom they are given as spiritual guides, & withdraw them often from the studies suited to their office, as well as from the performance of their duties.
The situation of the province with regard to schools & institutions for the education of youth, will by natural connection claim our next attention—But this I shall reserve for my next letter.
When In my last I told you that a change would probably soon take place in the british ministry, I did not know it had already taken place—Its immediate occasion was a proposal relative to the Irish catholics, which Mr. Pitt made in the privy Council, but to which the king would not consent. Letters from England alledge it even as the only cause. But it is only when the whole mass of the blood is predisposed for inflamation, that a scratch of a pin becomes fatal. The general state of public affairs must have worn to a spider’s thread the Minister’s tie upon the king’s attachment, or the tie of his place upon the Minister, before it could thus have been snaped by a dissention of a doit—Hitherto the opposition have derived no benefit from this change, excepting a small increase of votes in parliament. All the doctrines & political doctrines, which have contributed to place England in the situation where she now stands (as far as her own conduct has contributed to it) are still to be supported, & improved upon. It was for a great, wise, & popular measure, relaxing from the excessive rigor of those principles, but which the late Ministers could not carry through, that they resigned their places. Instead of relaxing therefore the natural expectation is, that the new Cabinets will attempt to draw yet tighter the strings of their bow; which they will soon find to be the bow of Ulysses in the hands of the suitors—This will naturally bring forward the opposition, & that perhaps a general peace. But bold indeed will be the English minister, who will dare to conclude such a peace as would be prescribed to England, in her condition. Nothing but success, great & brilliant success can procure her such a peace as any Minister would agree to, & then show his face in Parliament. This success she has ample means of obtaining, & cannot fail of opportunities of securing. Whether any ministry, that has a chance of being formed, will have vigor to apply the means, & skill to seize the opportunities, is the problem—If every department of the administration were filled as well as the admiralty, the confidence of the English public would be strong. But the admiralty was filled to general satisfaction before, & although Lord St. Vincent stands at the very highest pitch of reputation as a commander in actual service, the proofs are yet to appear that he will shine with equal eclat, at the head of the department.
This revolution however rather abates the probability of a war between England & all the North of Europe. The new Ministry will make great sacrifices for so important an object as to secure a continuance of communication between England & the continent, which was at the very point of  being broken off—Whether they will be able by any sacrifice to dissolve the northern league of armed neutrality, time must and probably will soon discover. The English prince Adolphus, who usually resides at Hanover; is now here upon a visit.
The Hereditary princess of Mecklenburg Schwerin, a daughter of the Emperor of Russia has likewise spent a month of the carnival here, with her husband, & has been entertained with great & splendid festivities. Among the other distinguished strangers, who have passed the winter at Berlin, is Count Tilly, the ci-devant husband of Miss Bingham. I mention him next to the Grand Dutchess, because at a great fête given by the Russian minister, he wrote a complimentary song, which was addressed to her. The song & its author are much admired here. So you see he is a gentleman of rank & learning.

Your’s.